             Case 20-35740 Document 473 Filed in TXSB on 04/06/21 Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    SEADRILL PARTNERS LLC, et al.,1                                  ) Case No. 20-35740 (DRJ)
                                                                     )
                             Debtors.                                ) (Jointly Administered)
                                                                     )

                          NOTICE OF RESET OF STATUS CONFERENCE

       PLEASE TAKE NOTICE THAT the status conference previously scheduled for April 6,
2021 at 3:00 p.m., prevailing Central Time, on has been reset to April 9, 2021 at 9:30 a.m.
(prevailing Central Time), before David R. Jones, the United States Chief Bankruptcy Judge for
the Southern District of Texas, Courtroom 400 at 515 Rusk, Houston, TX 77002.

       PLEASE TAKE FURTHER NOTICE audio communication will be by use of the
Court’s dial-in facility. You may access the facility at (832) 917-1510. You will be responsible for
your own long distance charges. Once connected, you will be asked to enter the conference room
number. Judge Jones conference room number is 205691.

         PLEASE TAKE FURTHER NOTICE that you may view video via GoToMeeting. To
use GoToMeeting, the Court recommends that you download the free GoToMeeting application.
To connect, you should enter the meeting code “JudgeJones” in the GoToMeeting app or click the
link on Judge Jones home page on the Southern District of Texas website. Once connected, click
the settings icon in the upper right corner and enter your name under the personal information
setting.

        PLEASE TAKE FURTHER NOTICE that hearing appearances must be made
electronically in advance of the hearing. To make your electronic appearance, go to the Southern
District of Texas website and select “Bankruptcy Court” from the top menu. Select “Judges’
Procedures,” then “View Home Page” for Judge Jones. Under “Electronic Appearance” select
“Click here to submit Electronic Appearance”. Select the case name, complete the required fields
and click “Submit” to complete your appearance.




1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of Debtor Seadrill
      Partners LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is Seadrill
      Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick High Road, London W4 5YS,
      United Kingdom.
        Case 20-35740 Document 473 Filed in TXSB on 04/06/21 Page 2 of 5




        PLEASE TAKE FURTHER NOTICE that any exhibit offered by the Reorganized
Debtors will be filed on the Court’s docket. Any party may also obtain an electronic copy of the
exhibits by request to counsel to the Reorganized Debtors.

       PLEASE TAKE FURTHER NOTICE that if any party wishes to offer exhibits, it is
recommended that these exhibits be filed on CM/ECF. Each exhibit should be filed as a separate
attachment to an Exhibit List in compliance with BLR 9013-2.

        PLEASE TAKE FURTHER NOTICE that all documents filed in these chapter 11 cases
are available free of charge by visiting https://cases.primeclerk.com/seadrillpartners by calling
877-329-1894       (toll-free)  or    347-919-5756      (international), or     by    email     at
seadrillpartnersinfo@primeclerk.com. Copies of any pleadings may be obtained by visiting the
Court’s website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set
forth therein.




                                                2
           Case 20-35740 Document 473 Filed in TXSB on 04/06/21 Page 3 of 5




Houston, Texas
April 6, 2021

/s/ Matthew D. Cavenaugh
JACKSON WALKER LLP                           KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
J. Machir Stull (TX Bar No. 24070697)        Brian Schartz, P.C. (TX Bar No. 24099361)
Genevieve Graham (TX Bar No. 24085340)       609 Main Street
Veronica A. Polnick (TX Bar No. 24079148)    Houston, Texas 77002
1401 McKinney Street, Suite 1900             Telephone:     (713) 836-3600
Houston, Texas 77010                         Facsimile:     (713) 836-3601
Telephone:     (713) 752-4200                Email:         brian.schartz@kirkland.com
Facsimile:     (713) 752-4221
Email:         mcavenaugh@jw.com             -and-
               mstull@jw.com
               ggraham@jw.com                Anup Sathy, P.C. (admitted pro hac vice)
               vpolnick@jw.com               Chad J. Husnick, P.C. (admitted pro hac vice)
                                             Gregory F. Pesce (admitted pro hac vice)
Co-Counsel for the Debtors                   300 North LaSalle Street
and Debtors in Possession                    Chicago, Illinois 60654
                                             Telephone:     (312) 862-2000
                                             Facsimile:     (312) 862-2200
                                             Email:         anup.sathy@kirkland.com
                                                            chad.husnick@kirkland.com
                                                            gregory.pesce@kirkland.com

                                             Co-Counsel for the Debtors
                                             and Debtors in Possession

                                             -and-

                                             SHEPPARD,          MULLIN,       RICHTER          &
                                             HAMPTON LLP
                                             Justin R. Bernbrock, Esq. (admitted pro hac vice)
                                             Robert B. McLellarn, Esq. (admitted pro hac vice)
                                             Three First National Plaza
                                             70 West Madison Street, 48th Floor
                                             Chicago, IL 60602
                                             Telephone:     (312) 499-6321
                                             Facsimile:     (312) 499-4741
                                             Email:         jbernbrock@sheppardmullin.com
                                                            rmclellarn@sheppardmullin.com

                                             -and-
Case 20-35740 Document 473 Filed in TXSB on 04/06/21 Page 4 of 5




                                   SHEPPARD,         MULLIN,       RICHTER          &
                                   HAMPTON LLP
                                   Lawrence A. Larose, Esq. (admitted pro hac vice)
                                   30 Rockefeller Plaza
                                   New York, New York 10122
                                   Telephone:    (212) 896-0627
                                   Facsimile:    (917) 438-6197
                                   Email:        llarose@sheppardmullin.com

                                   -and-

                                   SHEPPARD,          MULLIN,         RICHTER        &
                                   HAMPTON LLP
                                   Jennifer L. Nassiri, Esq. (admitted pro hac vice)
                                   333 South Hope Street, 43rd Floor
                                   Los Angeles, California 90071
                                   Telephone:     (213) 617-4106
                                   Facsimile:     (213) 443-2739
                                   Email:         jnassiri@sheppardmullin.com

                                   Conflicts Counsel for the Debtors
                                   and Debtors in Possession




                               4
         Case 20-35740 Document 473 Filed in TXSB on 04/06/21 Page 5 of 5




                                     Certificate of Service

        I certify that on April 6, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




28543366v.1 158360/00001
